DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims Status.
This Office Action is responsive to the amendment filed on 01/27/2021. Claims 1-7 were pending. Claim 6 has been amended. Claims 1-7 are now pending.  Claims 1-7   are presented for examination. Applicant's arguments have been considered.
Response to Amendment
The rejection of claim 6 under 35 U.S.C. § 112 (b) set forth in the Office Action of 10/27/2020 is withdrawn in response to the Amendments filed on 01/27/2021. 
Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. 
Applicant argues that “ the claimed invention is not obvious over Takeuchi for the following reasons”.
Examiner respectfully disagrees. 
Applicant argues: “See independent claim 6. In the stretching step, by controlling the strain rate and stretching ratio within the recited ranges, support portions extending roughly linearly in the thickness direction of the synthetic resin microporous film can be formed, thereby providing a synthetic resin microporous film comprising support portions having the number of branch structures of 150 or less per 100 μm2 “.
 However, independent claim 6 does not recite the limitation: “support portions having the number of branch structures of 150 or less per 100 μm2”.  In fact,   claim 6 as support portions having the number of branch structures of 150 or less per 100 μm2”.  In addition claims 1 and 6, could be subjected of Restriction requirement.
It is Examiner’s position that Since the microporous film of Takeuchi ((a weight average molecular weight Mw of 427,000, a number average molecular weight Mn of 45,100 and a melting point of 165°C, para 94)) and microporous film of the instant Application  (a weight average molecular weight Mw of 427,000, a number average molecular weight Mn of 45,100 and a melting point of 165°C, example 6, Table 1) prepared from substantially similar starting materials  and by substantially similar methods ((para 71, claim 7, claim 8, para 94- Takeuchi, Table 1 –instant Application) the claimed structural parameters are inherently present (See the Office action provided below paras 19 and 20.
 Applicant’s arguments regarding rejection of claim 6 (and claim 1 as well) based on statement that Takeuchi does not disclose the step comprising the limitation “a stretching ratio of 1.5 to 2.8 times”. Applicant argues that “Takeuchi fails to disclose that a stretching ratio (SR) in the stretching step is limited within the presently claimed range (1.5 to 2.8 times). Rather, the stretching ratio of Takeuchi exceeds the claimed range as described below.” Applicant’s argument based on the average value from two SR disclosed by Takeuchi.  
Examiner respectfully disagrees.  Takeuchi teaches two different steps which involve two different SRs: 1.05 -1.6 and 1.06-3.0. Please note that claimed in the instant claim 6 SR is 1.5-2.8. One skilled in the art can easily recognize that SRs of Takeuchi is 
Alternatively, since Takeuchi teaches discrete number of possibilities (2 SRs) i.e. a finite number of identified, predictable solutions have been "obvious to try at least one SRs disclosed by Takeuchi in order to provide microporous resin in which the occurrence of bending in the unwound olefin resin microporous film is highly suppressed and with excellent in air permeability and mechanical strength (para 30).  See MPEP 2141 (III) Rationale E, KSR v. Teleflex (Supreme Court 2007).
Additionally, Takeuchi teaches that  SRs affect properties  of the resin such as the micropores olefin resin having excellent air permeability, therefore sad SRs  are  a result effective variable (para 74).  It has been held by the courts that discovering an optimum value or workable ranges of a result-effective variable involves only routine skill in the art, and thus not novel. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980). See MPEP 2144.05.  It would have been obvious to one of ordinary skill of art at the time 
Applicant’s arguments regarding rejection of claims 2-5 and 7 are based on dependency of said claims from claims 1 and 6 and, as such, addressed above.
Based on response to Arguments providing above, the rejection of claims 1-7 set forth in the Office Action from 10/27/2020 is maintained and provided below.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims   1-7 are rejected under 35 U.S.C. 103 as being unpatentable over JP 2015017249   to Takeuchi.
Regarding claim 1, 
 Alternatively,  it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize conditions of film preparation  based on data disclosed by Takeuchi in order to  provide microporous resin film having in a cross section along a thickness direction and a stretching direction of the synthetic resin microporous film: a plurality of support portions extending in the thickness direction of the synthetic resin microporous film; a plurality of fibrils formed between the support portions; and the support portions having the number of branch structures of 150 or less per 100 [m2; and the synthetic resin microporous film being configured such that micropore portions are formed in areas surrounded by the support portions and the fibrils in which the occurrence of bending in the unwound olefin resin microporous  film is highly suppressed and with  excellent in air permeability and mechanical strength (para 30).
Regarding claim 2, 
Regarding claim 3, Takeuchi discloses wherein the synthetic resin includes an olefin-based resin (para 30).
Regarding claim 4 and 5, Takeuchi discloses a separator for power a storage device (para 4, para 3, para 83) and the power storage device comprising said olefin-based microporous films
Regarding claim 6, Takeuchi discloses a method of manufacturing a synthetic resin microporous film (claim 7) comprising: an extrusion step of supplying a synthetic resin into an extruder for melting and kneading (claim 7), and extruding the melted and kneaded synthetic resin from (claim 7) a T die attached to a tip of the extruder (para 94) to obtain a synthetic resin film; an aging step of aging the synthetic resin film obtained (claim 7).
 In addition, Takeuchi teaches that the aging steps is carried out for 24 h (i.e. 1 min or more) and stretching steps of uniaxially stretching the synthetic resin film (para 71, claim 7) after the aging step, wherein in a first stretching step a stretching rate of 20 to 3000% / min and a stretching ratio of 1.05 to 1.6 times, and in a second stretching step- at a stretching rate of 15 to 150% / min and a stretching ratio of 1.05 to 3 times. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. MPEP 2144.05. Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize conditions of the stretching step based on data disclosed by Takeuchi in order to provide microporous resin in which the occurrence of bending in the unwound olefin 
Takeuchi also teaches an annealing step of annealing the synthetic resin film after the stretching step (para 40).
Regarding the limitation: “ such that a surface temperature  thereof becomes (melting point of synthetic resin - 30°C) to (melting point of synthetic resin - 1 °C)”: firstly it is not clear what temperature range is actually claimed; second since the resin of Takeuchi (a weight average molecular weight Mw of 427,000, a number average molecular weight Mn of 45,100 and a melting point of 165°C) is substantially similar to that of the instant  Application as well as the temperatures of  aging, therefore the claimed temperature range is inherently present.
Alternatively, since the experimental temperatures for the aging step are substantially close it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to optimize conditions of the aging step based on data disclosed by Takeuchi in order to provide microporous resin with excellent in air permeability and mechanical strength (para 30).
Regarding claim 7, Takeuchi discloses wherein the synthetic resin includes an olefin-based resin (para 30).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER USYATINSKY whose telephone number is (571)270-7703.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on 5712721330.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-
/Alexander Usyatinsky/Primary Examiner, Art Unit 1727